Order filed June 26, 2014




                                               In The

                            Fourteenth Court of Appeals
                                      NO. 14-13-00657-CR
                                           ____________

                           DANIEL MARRITT STALEY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee


                           On Appeal from the 252nd District Court
                                  Jefferson County, Texas
                               Trial Court Cause No. 08-04858

                                             ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of Court's Exhibits #1, #2 and #3 from the
hearing on the Motion to Revoke Probation, Plea of True, and Sentencing held on April
22, 2013.

      The clerk of the 252nd District Court is directed to deliver to the Clerk of this court the
original of Court's Exhibits #1, #2 and #3 from the hearing on the Motion to Revoke Probation,
Plea of True, and Sentencing held on April 22, 2013, on or before July 10, 2014. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to deliver it to the
justices of this court for their inspection; and, upon completion of inspection, to return the
original of Court's Exhibits #1, #2 and #3 from the hearing on the Motion to Revoke Probation,
Plea of True, and Sentencing held on April 22, 2013, to the clerk of the 252nd District Court.



                                             PER CURIAM